Citation Nr: 1734880	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-22 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type 2.

2. Entitlement to service connection for sleep apnea, secondary to service-connected congestive heart failure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.  

This case comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Montgomery RO.  A transcript of the hearing has been associated with the record.

The case is now before the Board for appellate review.


FINDINGS OF FACT

1. The more probative evidence of record shows that the Veteran's diabetes mellitus requires insulin and a restricted diet, but no regulation of activities as contemplated by the rating schedule.

2. The weight of the evidence supports a finding that the Veteran's sleep apnea is proximately due to his service-connected heart disability.





CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.119, Diagnostic Code (DC) 7913 (2016).

2. The Veteran's sleep apnea disability is proximately due to a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes Mellitus, type II

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue of an increased rating for diabetes mellitus, type II, decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist.  The claims folder contains VA medical records, VA examinations, and private treatment records.  Virtual VA records have also been reviewed.  Although the record does not contain service treatment records, the Veteran was already awarded service-connection for his diabetes mellitus, and he had filed a claim for an increased rating more than a year after he was granted service connection.  Thus, the absence of the Veteran's service treatment records would not be prejudicial to his claim.  

The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim. No further assistance to the Veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merit of the claim.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis 

The Veteran appeals the denial of a rating higher than 20 percent disabling for diabetes mellitus, type II.  Pursuant to DC 7913, diabetes is evaluated as follows: requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet (20 percent); requiring insulin, restricted diet, and regulation of activities (40 percent); requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated (60 percent); and requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated (100 percent).  38 C.F.R. § 4.119, DC 7913. 

To warrant the next higher evaluation for diabetes mellitus, the evidence must show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  There is no dispute that the Veteran's diabetes mellitus requires insulin and a restricted diet.  The Board must determine, however, if there is a showing that his diabetes mellitus requires regulation of activities in conjunction with the use of insulin and a restricted diet.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In his March 2008 claim for an increased rating, the Veteran indicated that he had to take a two year leave of absence from work and that is was unlikely that he would be able to return.  He also indicated that he had developed neuropathy.

In a July 2008 VA examination, the Veteran reported that he experienced hypoglycemic episodes several times a month where he had symptoms of mild nausea and dizziness, however he did not have ketoacidotic episodes nor had he been hospitalized for his diabetes.  He was not taking any insulin and had visits with his diabetic health care provider every three months.  The Veteran reported being on a low carbohydrate-restricted diet, but there were no activity restrictions in regards to his diabetes.  The Veteran also reported having numbness in his feet and a two year history of erectile dysfunction.  The examiner determined that the Veteran had non-insulin requiring diabetes mellitus, type II.  The Veteran was also found to have partial erectile dysfunction, however given the Veteran's age, past medical history, and current medications, the examiner noted that it would be speculative to determine the direct and proximate cause.  The examiner also noted the Veteran's subjective complaints of neuropathy of his lower extremities, but found there were no current objective findings.

In a subsequent December 2008 examination to determine the extent of the Veteran's employability, the Veteran was found to have mild hypoglycemia which occurred 2-3 times per month with no resulting functional limitation.  He had no history of hospitalizations for hypoglycemia or ketoacidosis, and he was not taking insulin at the time.  The examiner noted that the Veteran maintained a restricted carbohydrate diet, and visited a diabetic care provider very three months.  According to the Veteran, he had no restricted activities.  The examiner concluded that there was no functional limitation secondary to diabetes mellitus, and that the Veteran would be capable of mild to moderate physical and sedentary employment.

In his August 2011 VA Form 9, the Veteran reported that he was taking medication and insulin for his diabetes.  In January 2014, the Veteran also filed a claim for peripheral neuropathy.

In a May 2016 VA examination, the examiner noted that the Veteran was prescribed oral hypoglycemic agents for his diabetes and that he required insulin.  The Veteran had less than two visits per month for episodes of ketoacidosis and hypoglycemia, and had never required hospitalization for such episodes.  The examiner noted that the Veteran had diabetic peripheral neuropathy, however the examiner concluded that the Veteran's diabetes mellitus did not impact his or her ability to work.  The examiner also noted that in 1999 or 2000, the Veteran had also been diagnosed with hypergonadism and that he had been treated with testosterone injections which were mainly responsible for the Veteran's erectile dysfunction.  The examiner also found that the Veteran did not require regulation of activities as part of his medical management of his diabetes.  

In a subsequent May 2016 rating decision, the Veteran was granted service connection for peripheral neuropathy of the bilateral lower extremities.  In the May 2016 supplemental statement of the case (SSOC), the Veteran's evaluation of 20 percent for diabetes was continued.  The SSOC also indicated that although the Veteran was not specifically on a restricted diet, current medical treatises did state that that the primary objective in the treatment of diabetes was to maintain glucose levels through proper nutrition.  Thus, dietary restrictions were conceded as a widely accepted method of minimizing the disabling manifestations of diabetes.

During the October 2016 Board hearing, the Veteran testified that he had been taking an oral hypoglycemic for the last 7 years and insulin or insulin-dependent drugs.  The Veteran also testified that he tried his best to follow the restricted diabetic-type diet he had been placed on.  The Veteran's representative admitted that the Veteran didn't know that a doctor had ever said specifically for him to regulate his activities, however the representative did note that the Veteran's heart disability was secondary to his diabetes.  The Veteran testified that he experienced shortness of breath and fatigue when walking to his mailbox each day which he believed was related to his heart and diabetes conditions.  The Veteran's representative also noted that the Veteran was service-connected for peripheral neuropathy in both feet, which was a derivative condition of his diabetes, and as a result, he could not walk without discomfort or without feeling excessive fatigue.  The representative also noted that the Veteran had some swelling of his calves and feet due to his heart condition which was a contributing factor to the regulation of some of his activities.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.  There is no medical evidence of record which shows that the Veteran's service-connected diabetes mellitus required a regulation of activities.  In all of the VA examinations of record, the examiners noted that there were no restrictions on activities with regards to the Veteran's diabetes.  Similarly, in the December 2008 and May 2016 VA examinations, the examiners found that the Veteran's diabetes did not affect his ability to work, which further substantiates that there was no regulation of activities required since regulation of activities includes avoidance of strenuous occupational activities.  See 38 C.F.R. § 4.119, DC 7913.
Although the Board finds that the Veteran has presented competent and credible testimony during the October 2016 Board hearing regarding his physical limitations, the more probative evidence is against a finding that his diabetes mellitus requires regulation of activities as contemplated by the rating schedule.  Rather, the more probative evidence shows that regulation of activities is not a part of the medical management of the Veteran's diabetes mellitus.  VA examinations and private treatment records do not indicate that the Veteran's diabetes mellitus is so severe or difficult to control that he must avoid strenuous occupational and recreational activities.  Examinations also show that while the Veteran may have had episodes of ketoacidosis or hypoglycemic reactions, they occurred less than twice a month, and he has never been hospitalized for such.  In light of the above, the Board must conclude that the criteria for an evaluation higher than 20 percent disabling for diabetes mellitus have not been met.  In so finding, the Board finds that the VA examiner opinions hold greater probative value than the Veteran's testimony as the Veteran's own personal opinion is not competent on the medical issue of the need to regulate activities due to diabetes mellitus.  Camacho, 21 Vet. App. 360 (2007). 

Regarding any complications from diabetes mellitus, the Veteran holds separate ratings for congestive heart failure with atrial fibrillations associated with diabetes mellitus, type II, and peripheral neuropathy of both lower extremities.  The Veteran did not perfect an appeal with regard to the disability ratings or effective dates of the awards for these complications.  As such, these particular ratings are not on appeal. 

Additionally, an April 2015 rating decision denied service connection for peripheral neuropathy of the upper extremities.  The Veteran has not perfected an appeal as to this denied but claimed complication of diabetes mellitus.  Similarly, while the Veteran reported having erectile dysfunction due to his diabetes, he did not file a claim with regard to this condition.  Furthermore, in the July 2008 VA examination, the examiner noted that given the Veteran's age, past medical history, and current medications, it would be speculative to determine the direct and proximate causes of the Veteran's erectile dysfunction.  In the May 2016 VA examination, the examiner noted that the Veteran had previously been diagnosed with hypergonadism which was treated with testosterone injections, and that these were responsible for the Veteran's erectile dysfunction.  Thus, even if the Veteran had filed a service connection claim for erectile dysfunction secondary to diabetes, the probative medical evidence of record would not have supported such a claim.  No other complications from diabetes mellitus are shown by the record. 

The Board finds that the Veteran has been properly rated for his diabetes mellitus and there is no basis for assigning a disability rating in excess of 20 percent.  The Board again emphasizes that, although the Veteran requires insulin and is on a restricted diet, the more probative evidence establishes that regulation of activities due to diabetes mellitus is not prescribed or advised.  As such, the Veteran meets only the criteria for a 20 percent rating under 38 C.F.R. § 4.119.  The Board has considered whether any other diagnostic codes would allow for a higher disability rating but has found none.  Accordingly, the claim is denied.

Service Connection Sleep Apnea

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and is not due to the natural progress of the nonservice-connected disease, will be service-connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

During the October 2016 Board hearing, the Veteran's representative testified that the worsening of the Veteran's sleep apnea may have been related to his congestive heart failure.  The Veteran was granted service connection for congestive heart failure in April 2016.  In a June 2007 sleep apnea report, the Veteran was found to have sleep apnea which the examiner indicated, may be more likely to precipitate atrial fibrillation in the future.

During the Board hearing, the Veteran testified that his cardiologist told him that it was important he used his continuous positive airway pressure (CPAP) device for his sleep apnea because of his congestive heart failure.  The Veteran also submitted a private medical record from February 2016 which indicated that his diagnosis of central sleep apnea was secondary to congestive heart failure.

In July 2017, the Board obtained a medical opinion addressing the relationship between the Veteran's service-connected congestive heart failure and his sleep apnea.  The opinion was submitted by a pulmonologist and sleep medicine physician who opined that it was more than a 50 percent probability that the Veteran's sleep apnea was proximately due to or the result of his heart failure.  In support of his opinion, the physician indicated that in patients with congestive heart failure, there is also a component of airway edema causing narrowing of the airway resulting in obstructive sleep apnea.  The physician also explained that in patients with congestive heart failure, the carbon dioxide levels in the body are low, which results in apneic episodes (central sleep apnea) which are corrected by hyperventilation triggered by the carotid body receptors.  The physician also found that there was more than a 50 percent probability that the Veteran's sleep apnea increased in severity due to or as a result of his heart failure.

After reviewing the evidence of record, the Board finds that service connection is warranted for the Veteran's sleep apnea.  The evidence of record clearly shows that the Veteran has satisfied the first two requirements of establishing secondary service connection.  His private medical records show that he was diagnosed with both obstructive sleep apnea and central sleep apnea.  Thus, he satisfies the requirement for having a current disability.  As noted above, the Veteran was granted service connection for congestive heart failure, so he has fulfilled the requirement for having a service-connected disability.

The weight of the evidence supports a finding that there is a nexus between the Veteran's sleep apnea and his service-connected heart disability, which is the final requirement for establishing secondary service connection.  In this regard, the July 2017 medical opinion is most probative.  The Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the Board finds that this opinion has significant probative value because it relied on medical principles to explain how patients with congestive heart failure have the component of airway edema and low carbon dioxide levels which results in sleep apnea.  The February 2016 private medical record submitted by the Veteran also supports this finding, as the record indicated that the Veteran's sleep apnea was secondary to his congestive heart failure.  Thus, the weight of the evidence shows that the Veteran's sleep apnea resulted from his service-connected congestive heart failure.  Furthermore, the record does not contain any medical evidence of record which disputes the existence of a nexus between the Veteran's sleep apnea and his heart disability.  As such, the criteria for entitlement to service connection for sleep apnea secondary to a service-connected heart disability have been met.

ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type 2, is denied.

Entitlement to service connection for sleep apnea, secondary to service-connected congestive heart failure, is granted.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


